ACCEPTED
                                                                              14-14-00822-CV
                                                              FOURTEENTH COURT OF APPEALS
               IN THE FOURTEENTH COURT OF APPEALS                          HOUSTON, TEXAS
                                                                          5/6/2015 6:07:00 PM
                         HOUSTON, TEXAS                                 CHRISTOPHER PRINE
                                                                                       CLERK



            310THJUDICIAL DISTRICT COURT NO. 2013-66224
                    APPEAL NO.: 14-14-00822-CV         FILED IN
                                                      14th COURT OF APPEALS
                                                         HOUSTON, TEXAS
                                                       5/6/2015 6:07:00 PM
TOKES TOSIN ADLEYE,                                   CHRISTOPHER A. PRINE
                                                               Clerk
           Respondent!Appellant

v.

MARGARET MODUPE DRISCAL,

           Petitioner!Appellee



        ON APPEAL FROM THE 310TI-I JUDICIAL DISTRICT COURT,
                     HARRIS COUNTY, TEXAS




     APPELLEE'S OPPOSED MOTION FOR EXTENTION OF TIME TO FILE
                     APPELLEE'S REPLY BRIEF



                                          Respectfully submitted,

                                           ~4~6&~f04~~
                                          THEODORE HA      YNE~
                                          Attomey for Petitioner!Appellee
                                          Texas Bar No. 00787665
                                          P.O. Box 300833
                                          Houston, Texas 77230-0833
                                          Telephone: (713) 660-7646
                                          Telecopier: (713) 660-0203
                                          E-mail: thaynesjr@prodigy.net
                                  1
TO THE HONORABLE COURT OF APPEALS:

       Pursuant to rules 38.6(d) and 10.5(b) of the Texas Rules of Appellate

Procedure, Petitioner!Appellee, MARGARET MODUPE DRlSCAL, (hereinafter

"Driscal"), files this Motion for Extension of Time to File Appellee's Reply Brief.

Driscal respectfully shows:




                                           1.


      This is an appeal from an October 9, 2014, granting of a Final Decree of

Divorce, signed by the Honorable Judge, of the 3 10TH Judicial District Court, Harris

County, Texas, in Cause No. 2013-66224, in the case styled, In the Matter of the

Marriage ofMargaret Modupe Driscal and Tokes Tosin Adeleye.



                                          II.

      Driscal requests a ninety-day extension oftime for filing their Appellee's reply

brief, thus creating a new due date of AUGUST 7, 2015. This is Driscal's first

motion for extension of time to file the Appellants' brief. Because this case has not

yet been set for submission, no unnecessary delay will result with the granting of this

extension.




                                          2
                                          Ill.

       Driscal relies on the following facts to reasonably explain her need for her first

extension.



       1. Attorney of record for Petitioner!Appellee, THEODORE HAYNES, JR.,

received the Appellant's Brief of the Merits, on April 6, 2015, and did not have

adequate time to prepare a meritorious defense on behalf of Petitioner/Appellee. The

Appellant's Brief of the Merits is extremely lengthy and numbers one hundred and

three (103) pages. Attorney of Record for Petitioner/Appellee did not have adequate

time to use due diligence to locate, gather, organize and evaluate critical evidence.



      2.     The transcript was not received by the attorney of record for

Petitioner/Appellee, THEODORE HAYNES, JR., until APRIL 15,2015.



      3. This motion     IS   for good cause and will not delay or prejudice the

Respondent!Appellant.




      4. The parties disagree and this motion is opposed.




                                           3
                                        RELIEF


       Petitioner/Appellee respectfully request that the Honorable Court of Appeals

grant a ninety-day extension for the filing of the Appellee's reply brief, thus creating

a new due date of AUGUST 7, 2015. Driscal further request all other appropriate

reliefto which she may be entitled.

      Dated MAY 6, 2015.

                                                      Respectfully submitted,

                                                       ~~q ~
                                                      THEODORE HAYNES, JR.
                                                      Attorney for Petitioner!Appellee
                                                      Texas Bar No. 00787665
                                                      P.O. Box 300833
                                                      Houston, Texas 77230-0833
                                                      Telephone: (713) 660-7646
                                                      Telecopier: (713) 660-0203
                                                      E-mail: thaynesjr@prodigy.net


                       CERTIFICATE OF CONFERENCE

       I THEODORE HAYNES, JR., Attorney of Record for Petitioner!Appellee,
hereby certifY that I made a good faith effort to determine if the Appellee' s Opposed
Motion for Extension of time to File Appellee's Reply Brief could be reconciled and
settled in an uncontested proceeding with an agreed order. We have been unable to
reach an agreement because Respondent/Appellant Pro Se, Tokes Tosin Adeleye,
opposes the motion.

      SIGNED this       ~ T14-   day of _ _ ~
                                            _-n-_ _ _' 20 (5.

                                                        ~ 1Vf(. ·~>
                                                      Theodore Haynes,    Jr.      ~
                                                      Attorney for Petitioner!Appellee

                                           4
                          CERTIFICATE OF SERVICE

       I hereby certifY that a true and correct copy of the above Petitioner/Appellee's
Opposed Motion for Extension of Time has been sent by facsimile and certified mail
by depositing it enclosed in a postpaid, properly addressed wrapper in a post office or
official depository under the care and custody of the United States Postal Service to
Mr. Tokes Tosin Adeleye, 7091 Glen Cove Lane, Stone Mountain, Georgia 30087,
Respondent!Appellant Pro Se.

      SIGNED this      G1
                        m-     day of_~_--f...-_ _ _ _' 20 / C;




                                                     ~~~~
                                                     Theodore Haynes, Jr.
                                                     Attorney for Petitioner/Appellee




                                          5
                                  VERIFICATION


 STATE OF TEXAS             §

 COUNTY OF HARRIS           §

       BEFORE ME, the undersigned Notary Public, on this day personally appeared
THEODORE HAYNES, JR., who being by me duly sworn on his oath deposed and
said that he is the Attorney of Record for Petitioner!Appellee in the above-entitled
and numbered cause; that he has read the above and foregoing; and that every
statement contained therein is within his personal knowledge and true and correct.




;t£!/ J£,
         SUBSCRIBED AND SWORN TO BEFORE ME on the
          ,20   to certify which witness my hand and official seal.
                                                                             Gh-.      day of




                                                                  ~::3~
                                                               ~gnature
                                                                  - /o~~C57V
                                                                (Notary's typed or
                                                                printed name)

                                 My commission expires:_-+/,-t!_- _ "L--1-'--
                                                                           - . . (...."
                                                                                 I. CO "---_ _


(seal)                                . c